788 N.W.2d 421 (2010)
Bill G. ELLIOTT and Marie L. Elliott, Individually and as Next Friend of Ian A. Elliott, a Minor, Plaintiffs-Appellees,
v.
Daniel L. THERRIEN and Mary Ann Therrien, Defendants-Appellants, and
Wist, Inc., d/b/a Servicemaster Priority Care, Amy Covault, and Hallmark-West Realty, Inc., Defendants.
Docket No. 140713. COA No. 288235.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the January 26, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.